[Cite as State v. Houston, 2021-Ohio-3374.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 29114
                                                   :
 v.                                                :   Trial Court Case No. 2020-CR-3190
                                                   :
 CHARLES HOUSTON                                   :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                              OPINION

                         Rendered on the 24th day of September, 2021.

                                              ...........

MATHIAS H. HECK, JR., by J. JOSHUA RIZZO, Atty. Reg. No. 0099218, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

MICHAEL W. HALLOCK, JR., Atty. Reg. No. 0084360, P.O. Box 292017, Dayton, Ohio
45429
      Attorney for Defendant-Appellant

                                              .............




WELBAUM, J.
                                                                                        -2-


       {¶ 1} Defendant-appellant, Charles Houston, appeals from his convictions in the

Montgomery County Court of Common Pleas after he pled no contest to two counts of

aggravated vehicular assault and two counts of operating a vehicle while under the

influence of alcohol (“OVI”).    In support of his appeal, Houston contends that the

indefinite five-to-seven-and-one-half-year prison sentence he received for aggravated

vehicular assault was contrary to law because the trial court failed to adequately consider

the seriousness and recidivism factors set forth in R.C. 2929.12.        For the reasons

outlined below, the judgment of the trial court will be affirmed.



                           Facts and Course of Proceedings

       {¶ 2} On March 3, 2021, Houston pled no contest to two second-degree felony

counts of aggravated vehicular assault in violation of R.C. 2903.08(A)(1)(a). Houston

also pled no contest to two first-degree misdemeanor counts of OVI—one in violation of

R.C. 4511.19(A)(1)(a) and the other in violation of R.C. 4511.19(A)(1)(b). The charges

arose after Houston crashed his vehicle into the back of a parked SUV while driving with

a blood alcohol concentration of 0.146. The collision severely injured the owner of the

parked SUV and the owner’s 13-year-old cousin, who were both loading bags into the

back of the SUV when the collision occurred. The trial court accepted Houston’s no

contest pleas and found him guilty of the aforementioned charges.

       {¶ 3} On March 31, 2021, the trial court sentenced Houston to a mandatory,

indefinite term of five to seven-and-one-half years in prison for each count of aggravated

vehicular assault and ordered those terms to be served concurrently with one another.

The trial court then merged the two OVI offenses, and the State elected to have Houston
                                                                                         -3-


sentenced on the count in violation of R.C. 4511.19(A)(1)(b). Thereafter, the trial court

sentenced Houston to serve 180 days in prison for the OVI offense and ordered that

sentence to run concurrently with the sentences imposed for the aggravated vehicular

assault offenses. The trial court also ordered Houston to pay court costs, a mandatory

fine of $375, and $2,897.10 in restitution to the victims. The trial court further ordered

Houston’s driver’s license to be suspended for a total of ten years.

       {¶ 4} Houston now appeals, challenging the trial court’s sentence and raising a

single assignment of error for review.



                                  Assignment of Error

       {¶ 5} Under his sole assignment of error, Houston contends that the trial court’s

decision to sentence him to an indefinite term of five to seven-and-one-half years in prison

for aggravated vehicular assault was contrary to law because the trial court failed to

adequately consider the seriousness and recidivism factors set forth in R.C. 2929.12.

Specifically, Houston claims that the trial court failed to adequately consider the factors

under sections R.C. 2929.12(E)(3), (E)(4), and (E)(5), which are: (1) whether Houston led

a law abiding life for a significant number of years prior to the offenses; (2) whether the

offenses were committed under circumstances not likely to recur; and (3) whether

Houston showed genuine remorse for the offenses.

       {¶ 6} When reviewing felony sentences, appellate courts must apply the standard

of review set forth in R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St.3d 516, 2016-

Ohio-1002, 59 N.E.3d 1231, ¶ 7. Under that statute, an appellate court may increase,

reduce, or modify a sentence, or it may vacate the sentence and remand for resentencing,
                                                                                           -4-


only if it clearly and convincingly finds either: (1) the record does not support the

sentencing court’s findings under certain statutes; or (2) the sentence is otherwise

contrary to law. Id. at ¶ 9, citing R.C. 2953.08(G)(2).

       {¶ 7} “ ‘[C]ontrary to law’ means that a sentencing decision manifestly ignores an

issue or factor which a statute requires a court to consider.” (Citation omitted.) State v.

Lofton, 2d Dist. Montgomery No. 19852, 2004-Ohio-169, ¶ 11.               For example, “[a]

sentence is contrary to law when it does not fall within the statutory range for the offense

or if the trial court fails to consider the purposes and principles of felony sentencing set

forth in R.C. 2929.11 and the sentencing factors set forth in R.C. 2929.12.” (Citation

omitted.)    State v. Brown, 2017-Ohio-8416, 99 N.E.3d 1135, ¶ 74 (2d Dist.).

Nevertheless, “[t]he trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give its

reasons for imposing maximum or more than minimum sentences.” (Citation omitted.)

State v. King, 2013-Ohio-2021, 992 N.E.2d 491, ¶ 45 (2d Dist.).            Therefore, “when

making a felony sentencing decision, a trial court must consider the R.C. 2929.11

purposes of felony sentencing and the R.C. 2929.12 felony sentencing factors, but there

is no requirement for the trial court to make any on-the-record findings regarding R.C.

2929.11 and R.C. 2929.12.” State v. Benedict, 2d Dist. Greene No. 2020-CA-25, 2021-

Ohio-966, ¶ 8.

       {¶ 8} Upon review, we find that Houston’s claim that his sentence was contrary to

law because the trial court failed to adequately consider the factors in R.C. 2929.12 lacks

merit. The trial court was not required to make any findings under R.C. 2929.12, nor is

there anything in the record suggesting that the trial court failed to consider the applicable
                                                                                         -5-


factors under that statute. Indeed, the trial court expressly stated at the sentencing

hearing that it had considered “the purposes and principles of sentencing, the seriousness

and recidivism factors, and all of the factors that apply to sentencing[.]” Sentencing

Trans. (Mar. 31, 2021), p. 42. Therefore, the record establishes that the trial court

complied with its obligation to consider the seriousness and recidivism factors set forth

under R.C. 2929.12.

       {¶ 9} We note that Houston’s argument that the trial court did not adequately

consider the factors in R.C. 2929.12 is essentially a claim that the record does not support

his sentence under R.C. 2929.12.       The Supreme Court of Ohio, however, recently

explained that R.C. 2953.08(G)(2)(b) “does not provide a basis for an appellate court to

modify or vacate a sentence based on its view that the sentence is not supported by the

record under R.C. 2929.11 and 2929.12.” State v. Jones, 163 Ohio St.3d 242, 2020-

Ohio-6729, 169 N.E.3d 649, ¶ 39. Accordingly, “[w]hen reviewing felony sentences that

are imposed solely after considering the factors in R.C. 2929.11 and R.C. 2929.12, we

do not analyze whether those sentences are unsupported by the record.”             State v.

McDaniel, 2d Dist. Darke No. 2020-CA-3, 2021-Ohio-1519, ¶ 11, citing State v. Dorsey,

2d Dist. Montgomery No. 28747, 2021-Ohio-76, ¶ 18; Jones at ¶ 26-29. Instead, “[w]e

simply must determine whether those sentences are contrary to law.” Dorsey at ¶ 18.

       {¶ 10} As already discussed, the record indicates that the trial court complied with

its obligations under R.C. 2929.12 when sentencing Houston. Therefore, Houston’s

indefinite five-to-seven-and-one-half-year prison sentence for aggravated vehicular

assault was not contrary to law, and Houston’s claim otherwise lacks merit.

       {¶ 11} Houston’s sole assignment of error is overruled.
                                                            -6-




                                      Conclusion

      {¶ 12} The judgment of the trial court is affirmed.



                                    .............



DONOVAN, J. and HALL, J., concur.




Copies sent to:

Mathias H. Heck, Jr.
J. Joshua Rizzo
Michael W. Hallock, Jr.
Hon. Mary Katherine Huffman